U.S. Department of Justice
Federal Bureau of Prisons

Change
Notice

DIRECTIVE AFFECTED: 1040.04
CHANGE NOTICE NUMBER: 1040.04
DATE: 1/29/99

1. PURPOSE AND SCOPE. To update the Program Statement
pertaining to Non-Discrimination Toward Inmates.
2. SUMMARY OF CHANGES. In addition to restating the policy in
clearer language, Program Objectives have been added and ACA
Standards have been updated.
3. ACTION. File this Change Notice in front of the Program
Statement on Non-Discrimination Towards Inmates.

/s/
Kathleen Hawk Sawyer
Director

U.S. Department of Justice
Federal Bureau of Prisons

OPI:
NUMBER:
DATE:
SUBJECT:

Program
Statement

OGC
1040.04
1/29/99
Non-Discrimination
Toward Inmates

Rules Effective Date: 10/16/98

1. [POLICY ยง 551.90. Bureau staff shall not discriminate
against inmates on the basis of race, religion, national origin,
sex, disability, or political belief. This includes the making
of administrative decisions and providing access to work, housing
and programs.]
2.

PROGRAM OBJECTIVE.

The expected result of this program is:

Assignments in housing, work and programs will be available to
inmates on an equal opportunity basis.
3.

DIRECTIVES AFFECTED
a.

Directive Rescinded
PS 1040.03

Non-Discrimination Towards Inmates (4/18/94)

b. Regulations Referenced. The rule cited in this Program
Statement is contained in 28 CFR ยง 551.90.
3.

STANDARDS REFERENCED

a. American Correctional Association 3rd Edition Standards for
Adult Correctional Institutions: 3-4265, 3-4266.
b. American Correctional Association 3rd Edition Standards for
Adult Detention Facilities: 3-ALDF-3E-04, 3E-05, 3E-06.

[Bracketed Bold - Rules]
Regular Type - Implementing Information

PS 1040.04
1/29/99
Page 2

c. American Correctional Association 3rd Edition for Adult
Correctional Boot Camp Programs: 1-ABC-3D-04.
d. Standards for Administration of Correctional Agencies 2nd
Edition: 2-CO-3C-01.
4. PROCEDURE. Each Warden shall review and, as necessary,
establish local procedures to ensure that inmates are provided
essential equality of opportunity in being considered for various
program options, work assignments, and decisions concerning
classification status.

/s/
Kathleen Hawk Sawyer
Director

